
	

113 HR 305 IH: Muhammad Ali Legacy Act
U.S. House of Representatives
2013-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 305
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2013
			Mr. Yarmuth (for
			 himself, Mr. Butterfield,
			 Mr. Carson of Indiana,
			 Mr. Cohen,
			 Mr. Conyers,
			 Mr. Danny K. Davis of Illinois,
			 Mr. Grijalva,
			 Ms. Jackson Lee,
			 Mr. Meeks,
			 Mr. Moran,
			 Ms. Norton,
			 Mr. Peters of Michigan,
			 Mr. Rangel, and
			 Ms. Waters) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To establish a grant program to preserve the legacy and
		  ideals of Muhammad Ali and promote global respect, understanding, and
		  communication, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Muhammad Ali Legacy
			 Act.
		2.PurposesThe purposes of this Act are—
			(1)to preserve the
			 legacy and ideals of Muhammad Ali, who has dedicated his life to fostering
			 international friendship and to service to those in need, both in the United
			 States and around the world;
			(2)to promote global
			 respect, understanding, and communication; and
			(3)to foster the next
			 generation of world leaders who will work toward these goals.
			3.Muhammad Ali
			 legacy grant program
			(a)AuthorizationThe
			 Secretary of State shall award grants, on such terms and conditions as the
			 Secretary may determine, to one or more eligible organizations that—
				(1)are established to
			 promote global respect, understanding, and communication and to encourage
			 character and leadership development worldwide; and
				(2)demonstrate a
			 commitment to preserving the legacy of Muhammad Ali.
				(b)Grant
			 agreementEach organization awarded a grant under this section
			 shall enter into an agreement with the Secretary of State. Each such agreement
			 shall require the organization—
				(1)to develop and
			 provide educational programming to prepare prospective leaders in foreign
			 countries to make a profound contribution to global society, including
			 programming that includes peace building, conflict resolution, violence
			 prevention, character education, and education about world cultures, religions,
			 and languages;
				(2)to act as a global
			 gathering place—both online and in person—for negotiation and mediation;
				(3)to utilize technology and the Internet to
			 empower people in foreign countries, including adults, young people, educators,
			 and civic, community, religious, and corporate leaders, to dialogue on common
			 interests and concerns, share information, and engage in cross-cultural
			 learning, including by utilizing diverse and multi-layered connections such as
			 videoconferencing, Web-based forums, and other modes of communication;
				(4)to partner with
			 and build a network of organizations and schools already working with adults,
			 young people, educators, and civic, community, religious, and corporate
			 leaders, as well as the Department of State, to reach many people worldwide as
			 quickly as possible;
				(5)to place a special
			 emphasis on providing a positive, productive path for young people to combat
			 the pull of radicalism, terrorist networks, and organized crime;
				(6)to support a Web
			 site providing resources, in a variety of languages, to further the programs
			 and activities described in paragraphs (1) through (5) by making such programs
			 and activities accessible to the general public and able to be utilized by
			 educators to integrate into the classroom; and
				(7)to submit for each
			 fiscal year for which the organization receives funds from a grant awarded
			 under this section, a report to the Secretary of State that contains—
					(A)a description of
			 the programs and activities supported by the funding;
					(B)the audited
			 financial statement of the organization for the preceding fiscal year;
					(C)a plan for the
			 programs and activities to be supported by the funding as the Secretary may
			 require; and
					(D)an evaluation of
			 the programs and activities supported by the funding as the Secretary may
			 require.
					(c)Eligible
			 organization definedIn this
			 section, the term eligible organization means an organization that
			 is exempt from tax under section 501(c)(3) of the Internal Revenue Code of 1986
			 (26 U.S.C. 501(c)(3)).
			(d)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $5,000,000 for each of the fiscal years 2014 through
			 2016.
			
